Citation Nr: 1639821	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in  Chicago, Illinois.  

This case was previously before the Board in November 2012, when entitlement to service connection for bilateral hearing loss was denied.  The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court vacated the Board's decision and remanded the case to the Board of development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Pursuant to the November 2013 JMR, issues herein on appeal were remanded for further development by the Board in April 2014, March 2015 and September 2015.  

The Veteran provided testimony at a July 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on examination for induction into service.
 
2.  The most probative evidence reflects that the Veteran's right ear hearing loss was not aggravated beyond the natural progression during service.

3.  The most probative evidence shows that the Veteran's left ear hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA and private medical treatment records and VA examination reports were obtained and associated with the claims file.  As noted above, this claim was last remanded by the Board September 2015 in order to obtain a supplemental medical opinion.  The medical opinion was obtained in November 2015.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The "chronic" in-service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to the "chronic" diseases listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2015).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  For the purpose of establishing service connection, it is not required that a hearing loss disability for VA purposes be demonstrated during service.  Rather, service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.




Analysis

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He claims he served on the flight line and was constantly exposed to noise from jet engines.  He argues his hearing loss is due to such noise exposure.  The Veteran's DD Form 214 reflects that he served in the Air Force, and that his occupational specialty was an air cargo specialist.  The Board finds that the Veteran's assertion of exposure to noise trauma during service is consistent with the circumstances of his service. 

An audiometric test on the entrance examination in February 1970 disclosed that the hearing threshold levels in decibels in the right ear were 10, 15, 25 and 55 at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing thresholds in decibels were -5, -5, 0 and 15.  Decreased hearing was noted in the summary of defects section of the examination report.  

The service treatment records reflect that the Veteran had several audiograms in service.  Each of these showed he had noise exposure from jet engines and working on the flight line.  On the audiometric test in May 1971, the hearing threshold levels in decibels in the right ear were 25, 30, 35, 35 and 35, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 20, 30 and 30.

An audiogram was again conducted in May 1972.  The hearing threshold levels in decibels in the right ear were 45, 35, 35, 40 and 40, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 30, 30, 35 and 35.  

On the audiometric test in May 1973, the hearing threshold levels in decibels in the right ear were 10, 10, 25, 20 and 20, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 5, 10, 30 and 25.  

A report of medical history on the separation examination in August 1973 shows that the Veteran reported hearing loss.  An audiogram on the separation examination in August 1973 revealed that the hearing thresholds in decibels in the right ear were 15, 15, 15, 10, 20 and 30, at 500, 1000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 0, 15, 15 and 25.  It was noted that the Veteran had chronic ear infections to age 16; they had been treated and resolved and that he had no problems since.  A minimal high frequency hearing loss in both ears was noted.  It was indicated no treatment was indicated, and the Veteran was capable of understanding normal conversational tones.

The Veteran was admitted to a private hospital in November 1997 with a history of right chronic otitis media.  A right tympanoplasty was performed.  The diagnosis was chronic right otitis media with attic retraction and atelectasis of the tympanic membrane.  

Private medical records show that the Veteran was seen in April 2008 with a history of bilateral tympanoplasties, a history of external otitis and recurring childhood otitis media.  He reported that he had a recent hearing loss in the left ear with an audiogram at work.  An audiogram disclosed a mixed hearing loss.

The Veteran was afforded a VA examination in September 2008.  The examiner, an audiologist, noted that the claims folder had been reviewed.  The examiner related that periodic hearing evaluations were competed while the Veteran was in service, and these showed fluctuating hearing sensitivity for both ears and use of hearing protection.  The examiner indicated that the hearing evaluation on the entrance examination showed that hearing sensitivity was within normal limits for frequencies tested from 500 to 4,000 for both ears, with the right ear worse.  The examiner also stated as medical history that hearing evaluations on the separation examination revealed hearing sensitivity within normal limits for frequencies tested for both ears.  The examiner concluded that a comparison of these evaluations showed an average threshold shift of 0 decibels for the right ear, and 5 decibels for the left ear.  The frequencies noted as responsible for the shift of the left ear were at 500 and 1,000 Hertz.  The examiner indicated the shift was not consistent with noise-induced involvement.  He described a history of in-service noise exposure.  The Veteran denied a history of occupational noise exposure as a draftsman for 30 to 35 years, but indicated that he had occupational noise exposure for the previous two years.

An audiometric evaluation disclosed the hearing threshold levels in decibels were 25, 20, 35, 20 and 45, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 30, 35 and 50.  The diagnosis was the Veteran had mild to moderate conductive hearing loss for the high frequencies in each ear.  He added this type of hearing loss is not consistent with noise-induced hearing loss.  The examiner stated that the hearing evaluations at entrance and at separation showed no significant average threshold shift.  He pointed out that there was a history of "ear infections" prior to and after service.  The examiner opined that it appeared that the claimed hearing impairment was not caused by, the result of, or aggravated by noise exposure in service.

The November 2013 Joint Motion determined that the September 2008 VA examination was not adequate because the examiner's opinion was based on incorrect factual assumptions.  Namely, the examiner incorrectly noted normal audiological results upon military entry and exist, when in fact the Veteran's entrance examination indicated preexisting hearing loss in the right ear, and his separation examination also indicated some hearing loss in both ears.  The Joint Motion also indicated that the examiner failed to explain sufficiently how the Veteran's recorded average threshold shifts were not consistent with noise-induced hearing loss when in-service audiograms demonstrated a worsening in hearing loss.
  
In light of the Joint Motion's findings, the Board remanded the claim in April 2014 for further VA examination and opinion.  The Board remand advised the VA examiner that the Veteran's entrance examination indicated right ear hearing loss.  

The Veteran underwent a VA examination in May 2014 and was diagnosed with conductive hearing loss in the right ear and the left ear.  However, the examiner once again stated that the entrance examination report showed normal hearing for both ears, but that the right ear was slightly worse.  The examiner expressed agreement with the September 2008 VA examination report in that it showed conductive hearing loss which is not consistent with noise induced hearing loss.  

The Board, in March 2015, determined that the May 2014 VA examiner's statement was in contradiction to the evidence which shows that right ear hearing loss pre-existed the Veteran's military service.  Additionally, the Board noted that the May 2014 examination report did not adequately address why the Veteran's recorded average threshold shifts were not consistent with noise-induced hearing loss when in-service audiograms demonstrated a worsening in hearing loss.  The Board found that further opinion was warranted.    

An addendum opinion was provided by a VA examiner in April 2015.  The examiner stated the hearing tests during the military when viewed as a whole, indicate fluctuating hearing levels and is consistent with conductive loss and not noise induced sensorineural loss or military noise exposure.  The examiner explained that the middle ear infections experienced by the Veteran can create a conductive hearing loss which can fluctuate and may change, worsening with the onset of infection or disease and improving with pharmacological or surgical treatment.  Noise induced hearing loss is at the level of the inner ear resulting in cochlear sensory cell (hair cell) damage and is sensorineural, not conductive.  The examiner noted that on VA examination in 2008, the Veteran's hearing was borderline normal or better hearing at the inner ear level where the cochlear hair cells are present and functioning.  

Further clarifying opinion was provided in November 2015 from the same examiner who authored the May 2014 examination report.  The examiner opined that the right ear condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale provided was that the Veteran has had difficulty throughout his adult life with middle ear difficulties/ear infections.  The examiner stated that military service and any noise exposure that the Veteran experienced in or out of the military has not made this condition worse.  With respect to the left ear, the examiner clarified that the Veteran had conductive hearing loss and that such condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that noise exposure may result in sensorineural hearing loss but the Veteran did not display such hearing loss at the September 2008 audiological examination.  Moreover, with respect the representative's assertion of "a total absence of sick calls from 1970 to 1973 for ear infections and blockages" as evidence of a hearing loss claim, the examiner could only guess that such would not clearly indicate good or poor health.        

Initially, the Board finds that service connection is not warranted for the Veteran's right ear hearing loss.  The evidence shows that the Veteran had preexisting right ear hearing loss that was "noted" at entrance into service and that did not increase in severity during service.

Since the entrance examination in February 1970 demonstrated that the Veteran's right ear hearing thresholds were 25 and 55 decibels, respectively, at 2000 and 4000 Hertz, the Veteran had some degree of hearing loss in the right ear, per Hensley, on entrance to service.  As such, the presumption of soundness at entrance does not attach in this case with respect to the right ear.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

With respect to whether there is evidence of aggravation during service, the Veteran is currently diagnosed as having conductive hearing loss in the right ear which the November 2015 VA examiner determined "was not aggravated beyond its natural progression by an in-service event, injury or illness."  The evidence of record shows that the Veteran has experienced difficulties and infections with his middle ear prior to, during and after service and that fluctuating hearing levels on audiograms during service is consistent with conductive hearing loss.  The examiner explained that military service and any noise exposure that the Veteran experienced in or out of the military has not made this condition worse.  The Board finds the November 2015 audiological examination report the most probative evidence of record as it was based on consideration of the Veteran's entire record.  Moreover, there is no medical evidence to the contrary.

Accordingly, as the Veteran's preexisting right ear hearing loss was "noted" at service entrance, and the weight of the evidence demonstrates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting right ear hearing loss by service.  Therefore, service connection for right ear hearing loss is not warranted.
    
With respect to the left ear, the medical evidence also establishes a current diagnosis of conductive hearing loss.  However, the evidence does not support a finding that the left ear conductive hearing loss is of service origin, to include noise exposure.  While a left ear hearing loss was not noted on entry into service, the evidence shows that the veteran also experienced difficulties and infections with his middle ear prior to, during and after service.  With respect to increases in severity of hearing loss demonstrated on audiograms during service, the VA examiner explained that viewed as a whole, such reports indicate fluctuating hearing levels and is consistent with conductive loss and not noise induced sensorineural loss or military noise exposure.  Significantly, the November 2015 examiner opined against any relationship between the Veteran's left ear conductive hearing loss and his active duty service.  There is no medical evidence to the contrary.    

The Board has considered whether presumptive service connection for a chronic disease is warranted.  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss of the left ear within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have also not been satisfied.  As such, service connection for left ear hearing loss is not warranted.  

The Board notes that the Veteran may sincerely believe that he has a bilateral hearing loss disability that was incurred in or aggravated by active service. Moreover, the Board does not dispute his report of acoustic trauma in service. However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting right ear hearing loss during service.  The probative evidence of record also does not show that the Veteran's current left ear hearing loss is of service origin.  Thus, service connection for the right and left hearing loss disabilities is not warranted.  The preponderance of the evidence is against the claims, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


